               Case 3:19-cv-03674-WHA Document 50 Filed 11/06/19 Page 1 of 3




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2
     DAVID L. ANDERSON
 3   United States Attorney
 4   MARCIA BERMAN
     Assistant Branch Director
 5
     KATHRYN C. DAVIS
 6   R. CHARLIE MERRITT
     KEVIN P. HANCOCK
 7   Trial Attorneys
 8   Civil Division, Federal Programs Branch
     U.S. Department of Justice
 9   1100 L Street NW
     Washington, DC 20005
10   Telephone: (202) 616-8298
     Fax: (202) 616-8470
11   E-mail: Kathryn.C.Davis@usdoj.gov

12   Attorneys for Defendants

13
14                              UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
16
      THERESA SWEET, et al.,
17                                                          No. 19-cv-03674-WHA
                            Plaintiffs,
18
               v.                                           JOINT PROPOSAL REGARDING
19
                                                            CLASS NOTIFICATION
20    ELISABETH DEVOS, in her official capacity
      as Secretary of Education, and the UNITED
21    STATES DEPARTMENT OF EDUCATION
22
                            Defendants.
23
24           Pursuant to the Court’s Order of October 30, 2019, ECF No. 46, the parties jointly

25   submit this proposal for class notification, including a plan to distribute notice.

26           1.       The U.S. Department of Education (“Department”) intends to notify all

27   individuals with currently pending borrower defense claims regarding the Court’s Order

28   granting Plaintiffs’ motion for class certification.



     Joint Proposal Regarding Class Notification
     3:19-cv-3674
                                                       1
               Case 3:19-cv-03674-WHA Document 50 Filed 11/06/19 Page 2 of 3




 1           2.       The parties will draft a notice that, among other things, identifies this lawsuit,
 2   explains that a class has been certified, describes the definition of the class as ordered by the
 3   Court, identifies Plaintiffs’ counsel, and includes information allowing borrowers to determine
 4   whether they are members of the instant class or the class certified in Manriquez v. DeVos., No.
 5   17-7210 (N.D. Cal.), which is excluded from the class definition in this case.
 6           3.       The Department plans to serve the notice initially by e-mail to borrowers who
 7   provided their e-mail addresses to the Department on their borrower defense applications. For
 8   any borrower whose e-mail is returned as undelivered or for whom the Department does not
 9   receive a notification that the e-mail was opened, the Department will serve the notice by first
10   class mail to the physical address provided in the borrower’s application. The Department will
11   also serve notices by first class mail to the physical addresses provided in the applications of
12   borrowers who did not provide e-mail addresses to the Department.
13           4.       The Department also plans to add to its StudentAid.gov website the same
14   information included in the notices that are e-mailed and/or mailed to borrowers.
15           5.       The Department anticipates that it can complete the initial e-mail notification and
16   update the website within 30 days after the Department finalizes the language for the notice.
17           6.       Plaintiffs will also establish a website for class members that provides the notice,
18   a “Frequently Asked Questions” page regarding the lawsuit, and a means for class members to
19   contact class counsel. The website’s URL will be included in the Department’s notice to
20   borrowers and on its website.
21           7.       Plaintiffs will also circulate the notice to legal aid and advocacy organizations
22   across the country providing Students with Borrower Defense assistance.
23
24   Dated: November 6, 2019                             Respectfully submitted,
25                                                       JOSEPH H. HUNT
                                                         Assistant Attorney General
26
                                                         MARCIA BERMAN
27                                                       Assistant Branch Director
28                                                       /s/ Kathryn C. Davis


     Joint Proposal Regarding Class Notification
     3:19-cv-3674
                                                        2
               Case 3:19-cv-03674-WHA Document 50 Filed 11/06/19 Page 3 of 3



                                                   KATHRYN C. DAVIS (DC Bar # 985055)
 1                                                 R. CHARLIE MERRITT (VA Bar # 89400)
                                                   KEVIN P. HANCOCK
 2                                                 Trial Attorneys
                                                   U.S. Department of Justice
 3                                                 Civil Division, Federal Programs Branch
                                                   1100 L Street NW
 4                                                 Washington, DC 20005
                                                   Telephone: (202) 616-8298
 5                                                 Fax: (202) 616-8470
                                                   E-mail: Kathryn.C.Davis@usdoj.gov
 6
 7
                                                   /s/ Eileen M. Connor
 8                                                 EILEEN M. CONNOR (SBN 248856)
                                                   econnor@law.harvard.edu
 9                                                 TOBY R. MERRILL (Pro Hac Vice)
10                                                 tmerrill@law.harvard.edu
                                                   JOSHUA D. ROVENGER (Pro Hac Vice)
11                                                 jrovenger@law.harvard.edu
                                                   KYRA A. TAYLOR (Pro Hac Vice)
12                                                 ktaylor@law.harvard.edu
13                                                 LEGAL SERVICES CENTER OF
                                                   HARVARD LAW SCHOOL
14                                                 122 Boylston Street
                                                   Jamaica Plain, MA 02130
15                                                 Tel.: (617) 390-3003
16                                                 Fax: (617) 522-0715

17                                                 JOE JARAMILLO (SBN 178566)
                                                   jjaramillo@heraca.org
18
                                                   NATALIE LYONS (SBN 293026)
19                                                 nlyons@heraca.org
                                                   HOUSING & ECONOMIC RIGHTS
20                                                 ADVOCATES
                                                   1814 Franklin Street, Suite 1040
21
                                                   Oakland, CA 94612
22                                                 Tel.: (510) 271-8443
                                                   Fax: (510) 868-4521
23
                                                   Class Counsel
24
25
26
27
28


     Joint Proposal Regarding Class Notification
     3:19-cv-3674
                                                   3
